Order unanimously reversed on the law without costs and matter remitted to Monroe County Family Court for further proceedings, in accordance with the following Memorandum: Family Court erred in confirming the Hearing Examiner’s findings that respondent was not obligated to contribute any support to petitioner, who receives public assistance. The Hearing Examiner found that because respondent made voluntary contributions to the household where his wife and children reside, respondent had "little room in the budget” toward reimbursement of public assistance. The Hearing Examiner therefore ordered no support. That was error. The effect of the court’s order confirming the Hearing Examiner’s findings is to require the Department of Social Services to pay for petitioner’s basic needs and to allow respondent to use his resources to give his dependents a higher standard of living than public assistance would provide. The order also leaves respondent free to discontinue voluntary payments even if his financial condition remains unchanged. The matter must be remitted for a determination of the proper amount of support to be paid by respondent. (Appeal from Order of Monroe County Family Court, Bonadio, J.—Support.) Present—Denman, J. P., Boomer, Green, Pine and Davis, JJ.